Title: The American Commissioners to John Bondfield, 27 August 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Bondfield, John


Sir
Passi August 27 1778.
We have before us yours of the 23d Inst. and are very sorry that Capt. Ayres is so indisposed as to prevent his return to America in the General Arnold. We wholly refer the appointmt. of a Master for this Vessel to you and Capt. Ayres and doubt not you will find a good Seaman and a person in whom you can confide. We are &c.
Mr Bonfield
